Citation Nr: 0521713	
Decision Date: 08/11/05    Archive Date: 08/19/05	

DOCKET NO.  03-36 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for multiple sclerosis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel 


INTRODUCTION

The veteran had active service from August 1965 to April 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In a statement received in August 2000 and during a personal 
hearing before the undersigned in May 2005, at pages 6, 7, 
28, 30, and 31, the veteran indicated that he had been seen 
by private health care providers.  He testified, at pages 6 
and 7, that he had been afforded an employment examination by 
his employer immediately following service.  At page 28 he 
testified that he had been seen at the Gessler Clinic.  In 
the August 2000 statement he indicated that tests had been 
performed there in August 1969.  At page 30 of the May 2005 
transcript the veteran indicated that he had received private 
treatment in 1970, and at page 31 of the transcript he 
testified that he had been seen at St. Joseph's Hospital in 
1994.  The record does not indicate that an attempt has been 
to obtain these records.

The claims file contains letters from the VA Medical Center 
dated in April 1994 indicating the veteran was referred to 
neurology and the eye service from the physician during his 
"recent visit" to the hospital.  Although the veteran was 
denied eligibility for these visits, these letters suggest 
the veteran did see a VA physician who determined he had 
symptoms warranting further evaluation.  Additional attempts 
should be made to secure all VA records.

A May 2001 letter from a physician with the VA neurology 
service indicates that symptoms the veteran experienced 
during his service are symptoms of multiple sclerosis.  The 
letter indicates that the veteran's multiple sclerosis may 
have started during his active service.  The record also 
reflects that the veteran has been diagnosed with multiple 
sclerosis.  

The Board concludes that the symptoms the veteran experienced 
during his active service constitute an event and there is 
competent medical evidence that he currently has multiple 
sclerosis.  The competent medical evidence also indicates 
that the symptoms experienced during service may be 
associated with his currently diagnosed multiple sclerosis.  
Therefore, the veteran should be afforded a VA examination.  
38 C.F.R. § 3.159(c)(4) (2004).  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2004).  

In light of the above, the appeal is REMANDED for the 
following:  

1.  Please contact the veteran and 
request that he provide the complete 
names and addresses of all private health 
care providers from whom he has received 
examinations or medical care from his 
separation from active service until the 
present, including the name and address 
of the examiner who examined him for 
employment with International Minerals 
and Chemicals Corporation, the address of 
Gessler Clinic where he received 
treatment in 1969, the address of 
St. Joseph's Hospital where he received 
treatment in 1994, and the names and 
addresses of the clinics in Winter Haven 
and Lakeland where he sought medical care 
in 1970.  After obtaining any necessary 
release please request copies of all 
records relating to any treatment of the 
veteran by the identified health care 
providers since his active service.  

2.  Request the veteran's complete 
medical records from the VA Medical 
Center in Tampa, to include any retired 
records.

3.  After receiving the above evidence, 
to the extent available, the veteran 
should be afforded a VA neurology 
examination to determine whether there is 
a nexus between his currently manifested 
multiple sclerosis and his active 
military service from August 1965 to 
April 1969.  All indicated tests and 
studies should be conducted and all 
findings described in detail.  The claims 
file must be made available to the 
examiner for review and the examination 
report should reflect that such review is 
accomplished.  

The examiner is requested to offer an 
opinion as to whether it is more likely 
than not (i.e., probability greater than 
50 percent), as least as like as not 
(i.e., probability of 50 percent) or less 
likely than not (i.e., probability less 
than 50 percent) that the veteran's 
current multiple sclerosis is related to 
his active service or was manifested 
within seven years of his discharge from 
active service in April 1969.  If it 
cannot be determined whether the veteran 
currently has multiple sclerosis that is 
related to his active service, on a 
medical or scientific basis and without 
invoking processes relating to guesses or 
judgment based upon mere conjecture, the 
examiner should clearly and specifically 
so specify in the examination report, 
with an explanation as to why this is so.  

4.  Thereafter, the issue on appeal 
should be readjudicated.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded the appropriate opportunity 
to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
informed.  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  

	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

